PHILLIPS, Judge.
Plaintiffs appeal has no merit. His principal contentions — that the issues were so ambiguous the jury did not fathom the true nature of the controversy and their answers to the issues entitled him to a judgment in his favor as a matter of law — are contradictory and without foundation. The issues sufficiently reflect the major points in controversy between the parties and nothing in the record supports the claim that the jury did not understand them or that their answers required that judgment be entered for plaintiff. His secondary contention — that the court also erred in allowing defendant to file answer past the time allowed by a previous order — is undercut by the record which shows that the court found as a fact that the extension of time involved was agreed to by plaintiffs and defendant’s attorneys and no exception was taken thereto.
Defendant, third-party plaintiff Musselwhite’s appeal, likewise without merit, is also overruled. His argument that the court improperly dismissed all the unfair trade practices claims refers to no evidence that would support an unfair trade practices claim against anyone; and the argument that his fraud claims against the parties other than Smith should have been submitted to the jury is answered by the fact that instead of testifying that he relied upon anyone’s representations in regard to the transactions involved, he testified that he acted largely upon his own initiative and suspected that the venture was unsound. His further contention that the no consideration issue in regard to the $300,000 note was improperly submitted to the jury is refuted by his own evidence, as well as that of the third-party defendants, to the effect that the note was given him in exchange for his promise to invest $75,000 in The Matthews Company of Bahrain, which he never did.
No error.
Judges Johnson and Smith concur.